EXHIBIT 10.1 ACQUISITION AGREEMENT This Acquisition Agreement ("Agreement") made on this 19th dayof April, 2010, by and among Infrared Systems International, a public corporation organized under the laws of Nevada (the "Company" or "Buyer"), with its principal place of business at 4ewberry Hill Road, Suite 202, Silverdale, Washington 98383, and Focus Systems, Inc. ("ACQUIRED COMPANY"), a corporation organized under the laws of Washington State, with its principal place of business at 4ewberry Hill Road, Suite 202, Silverdale, Washington 98383, and Propalms, Inc. ("Seller"), an individual/corporation with an address of Unit 4, Park Farm Courtyard, Easthorpe, Malton, North Yorkshire Ynited Kingdom. Background The Company and ACQUIRED COMPANY desire to enter into a transaction whereby the Company acquires 100% of the shares of ACQUIRED COMPANY, in exchange for Two Million Two Hundred and Eighty Thousand ($2,280,000) Dollars, to be paid in the form of a combination of the Company's Common and Preferred A Shares to Seller (the "Stock"). Terms of Agreement In consideration of the mutual promises, covenants and representations contained herein, the parties herewith agree as follows: ARTICLE I ACQUISITION TERMS 1.01 Acquisition. The Company will acquire 100% of the shares of ACQUIRED COMPANY and all preexisting assets as specified in Exhibit A and with all preexisting liabilities, provided such liabilities have been disclosed on the attached Exhibit A. In the event Company should be notified of a preexisting liability which has not been disclosed on Exhibit A, and which was not already known by William Wright as President of ACQUIRED COMPANY, then Seller shall remain liable for such preexisting liability. 1.02 Compensation. In exchange, Seller shall receive Two Million Two Hundred and Eighty Thousand ($2,280,000) Dollars, to be paid in the form of three Million (3,000,000) restricted common shares of the Company valued at $0.51 per share, plus Seven Hundred and Fifty Thousand (750,000) of the Company's Preferred A shares valued at $ 1.00 per share, upon the Closing. In addition, the Seller will have an option to purchase an additional Two Hundred and Fifty Thousand (250,000) Preferred shares in the Company at a 50% discount, for up to two years from the execution of this agreement. 1.03 Seller Investment in Buyer. As a part of this Agreement, Seller has agreed to provide an investment in Buyer's company ("Investment Pledge") in the amount of $250,000 within 120 days of Closing, the timing of which may be reset by mutual consent of the Seller and Buyer. The Investment Pledge is an integral part of the transaction and if it is not made within one year of Closing, Seller shall, as liquidated damages, return two (2) Preferred Shares of Buyer, for every dollar not invested, up to the 500,000 Preferred shares received by the Company at Closing. Page 1 of
